UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1064


KEITH ROBERTSON,

                    Debtor - Appellant,

             v.

COMPTROLLER OF MARYLAND,

                    Creditor - Appellee,

             and

MARC H. BAER,

                    Trustee.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:20-cv-01876-RDB)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Robertson, Appellant Pro Se. Brian L. Oliner, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Robertson appeals the district court’s orders: (1) affirming the bankruptcy

court’s order denying his motion for relief from judgment of the dismissal of his objection

to a proof of claim filed by the Comptroller of Maryland; and (2) denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Robertson v. Comptroller of Md., No.

1:20-cv-01876-RDB (D. Md. Nov. 16, 2020; Dec. 28, 2020). We deny Robertson’s motion

for a stay pending appeal and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2